Citation Nr: 1714640	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-58 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left ankle, to include whether the reduction of the evaluation from 20 percent to 10 percent, effective June 1, 2016, was proper.

2.  Entitlement to an increased disability rating for bilateral hearing loss, to include whether the reduction of the evaluation from 30 percent to noncompensable, effective June 1, 2016, was proper.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 4, 2017, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a December 2016 rating decision, the RO found clear and unmistakable error in the June 2016 rating decision and determined the reductions in the disability ratings for the Veteran's left ankle disability and bilateral hearing loss should have been effective February 25, 2016.  In a February 2017 rating decision, the RO found clear and unmistakable error in the December 2016 rating decision, and determined the reductions in the disability ratings for the Veteran's left ankle disability and bilateral hearing loss should have been effective June 1, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the February 2017 statement of the case, the RO denied entitlement to a disability rating in excess of 20 percent for a lumbar spine disability for the entire appeal period.  Per the decision below, the Board grants entitlement to a disability rating of 40 percent effective January 4, 2017.  However, the Board presumes the Veteran is seeking the maximum benefits allowed for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, for the reasons discussed below, the issue of entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 4, 2017, for a lumbar spine disability is listed as a separate issue as noted on the title page, is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In the June 2016 rating decision, the RO also granted a 20 percent disability rating for radiculopathy of the left lower extremity and a 20 percent disability rating for radiculopathy of the left lower extremity, both effective December 14, 2015; granted entitlement to service connection for a hemorrhoid problem, rated as noncompensable, effective December 14, 2015; denied entitlement to an increased disability rating for post-operative residuals of a right fibula fracture; and denied entitlement to service connection for kidney vasculitis, rotator cuff condition, and weak bladder resulting in use of catheter and bag.  In the August 2016 notice of disagreement, the Veteran indicated he only disagreed with the June 2016 rating decision regarding the disability ratings for his left ankle, lumbar spine, and bilateral hearing loss.  Accordingly, the Board finds the Veteran did not appeal any other issue decided in the June 2016 rating decision, and therefore those issues are not currently before the Board.


FINDINGS OF FACT

1.  In a February 2014 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's degenerative joint disease of the left ankle, and a disability rating of 30 percent for bilateral hearing loss, both effective April 12, 2013.

2.  In a June 2016 rating decision, the RO reduced the Veteran's rating for degenerative joint disease of the left ankle to 10 percent, and the Veteran's rating for bilateral hearing loss to noncompensable, both effective December 14, 2015.  Per a February 2017 rating decision, the RO amended the effective date for both reductions to June 1, 2016.

3.  At the time of the reductions, the 20 percent rating for the Veteran's left ankle disability and the 30 percent rating for the bilateral hearing loss had been in effect for less than five years, and did not result in a decreased combined disability rating.

4.  At the time of the June 2016 rating decision, improvement in the Veteran's left ankle disability under the ordinary conditions of life had not been demonstrated.

5.  At the time of the June 2016 rating decision, improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life had not been demonstrated.

6.  Prior to January 4, 2017, the Veteran's degenerative joint disease of the left ankle was manifested by marked limited motion of the ankle.

7.  Beginning January 4, 2017, the Veteran's degenerative joint disease of the left ankle is manifested by functional impairment which more nearly approximates ankylosis in dorsiflexion between zero and 10 degrees.

8.  The Veteran's left ankle disability does not present an exceptional or unusual disability picture.

9.  Beginning January 4, 2017, the Veteran's degenerative disc disease of the lumbar spine is manifested by functional impairment which more nearly approximates forward flexion of the thoracolumbar spine to 30 degrees or less.

10.  Audiometric examinations correspond to no greater than a Level III hearing loss for the right ear, and no greater than a Level II hearing loss for the left ear.

11.  The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The reduction of the rating for degenerative joint disease of the left ankle from 20 percent to 10 percent, effective June 1, 2016, was improper, and restoration of the 20 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

2.  The reduction of the rating for bilateral hearing loss from 30 percent to noncompensable, effective June 1, 2016, was improper, and restoration of the 30 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.85, Diagnostic Code 6100 (2016).

3.  Beginning January 4, 2017, the criteria for a disability rating of 30 percent, but no higher, for degenerative joint disease of the left ankle have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2016).

4.  Application of the extraschedular rating provisions for degenerative joint disease of the left ankle is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).

5.  Beginning January 4, 2017, the criteria for a disability rating of 40 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

6.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).

7.  Application of the extraschedular rating provisions for bilateral hearing loss is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by the December 2015 VA Forms 21-526EZ, Applications for Disability Compensation and Related Compensation Benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records, lay statements, and VA treatment records have been associated with the evidence of record.

The Veteran was afforded VA examinations of his left ankle in February 2016 and January 2017.  These examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Further, the January 2017 VA examination report includes analysis of active motion, passive motion, weight-bearing, and nonweight-bearing of both the left and right ankles.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Based on the examination reports, and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the February 2016 and January 2017 examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran was afforded a VA hearing loss examination in February 2016.  This examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  It also indicates there is no functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  

Following the February 2016 VA examination, the Veteran contended that his testing results must have been confused with those for another individual, as he continued to experience hearing difficulties in various situations.  See, e.g., February 2017 notice of disagreement; November 2016 substantive appeal; August 2016 notice of disagreement.  However, the Board finds the Veteran's statements do not indicate that his service-connected hearing loss worsened in severity following the February 2016 VA examination, but reflect the Veteran's contentions that the reduction in the disability rating for his bilateral hearing loss was improper because his hearing loss had not improved.  See, e.g., November 2016 substantive appeal; August 2016 notice of disagreement (seeking 30 percent evaluation).  Based on the February 2016 VA examination and the absence of evidence of worsening symptomatology, the Board concludes the February 2016 VA examination report in this case is adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Regarding the Veteran's claim of entitlement to an increased disability rating for his service-connected back disability, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA at this time.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Thus, with respect to the Veteran's left ankle and hearing loss claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Reductions

First, the Board finds the June 2016 rating decision did not result in a reduction in overall compensation payments currently being made to the Veteran.  Although the February 2017 rating decision granted a later effective date of June 1, 2016 for the reductions, resulting in a period in which the Veteran's combined disability rating was increased to 80 percent from December 14, 2015 through May 2016, the Board finds that as this decision resulted in a retroactive payment to the Veteran for that period of time, and did not actually increase the monthly compensation payment currently being made to the Veteran, the claims are not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  However, as the Veteran's left ankle and bilateral hearing loss disability ratings are being restored per the discussion below, the Board finds that any defects in notice to the Veteran are rendered moot.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Here, in a February 2014 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's degenerative joint disease of the left ankle, and a disability rating of 30 percent for bilateral hearing loss.  Both awards were effective April 12, 2013.

In the June 2016 rating decision, the RO reduced the Veteran's rating for degenerative joint disease of the left ankle to 10 percent, and the Veteran's rating for bilateral hearing loss to noncompensable, both effective December 14, 2015.  Per a February 2017 rating decision, the RO amended the effective date for both reductions to June 1, 2016.

Accordingly, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 20 percent disability rating for the left ankle disability and the 30 percent disability rating for bilateral hearing loss were not in effect for five or more years at the time of the reductions effective June 2016.

Therefore, the issues before the Board are whether the Veteran's left ankle disability and bilateral hearing loss improved as of the June 2016 rating decision.  The Board must focus on the evidence available to the RO at the time the reductions were effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.

	Left Ankle Disability

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's left ankle disability had not improved at the time of the June 2016 rating decision.  The Board is mindful that, in reducing the disability rating from 20 percent to 10 percent, the RO considered the results of the Veteran's February 2016 VA examination, which tended to show that the Veteran's service-connected degenerative joint disease of the left ankle did not meet the criteria for a 20 percent disability rating based upon limitation of motion.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected degenerative joint disease of the left ankle.

As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence. See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, upon VA examination of the left ankle in May 2013, the Veteran reported a continuous, nagging pain, and that he felt like he had to compensate with his right leg because the pain would cause him to lose his balance.  The Veteran reported having to use his arms to climb the stairs, and that damp weather would bring out the pain as well.  The May 2013 VA examiner reported the Veteran's functional loss and impairment due to his left ankle disability as less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The VA examiner stated the Veteran's left ankle disability would impact his ability to work due to pain and poor balance. 

The Veteran's VA treatment records indicate the Veteran continued to complain of left ankle pain and swelling, and in October 2014 he was issued a brace for his left ankle.  See, e.g., October 2014 VA podiatry consultation; September 2014 VA primary care note.

Upon VA examination in February 2016, the Veteran reported his left ankle had gotten progressively worse since his last VA examination, and he reported constant pain in the left ankle.  The Veteran reported damp weather and a lot of walking would cause flare-ups.  The VA examiner reported the Veteran was unable to run or walk long distances.  The VA examiner reported that during a flare-up, the Veteran experienced functional loss due to pain, fatigue, weakness, and lack of endurance, as well as disturbance of locomotion and interference with standing.  Further, left ankle instability was suspected, and the VA examiner reported the Veteran occasionally used a cane, and regularly used a walker.  The February 2016 VA examiner reported the Veteran's left ankle disability affected his ability to perform occupational tasks such as prolonged standing, walking, heavy lifting, and carrying.

Accordingly, when considering the February 2016 VA examination findings in conjunction with the previous May 2013 VA examination findings and the Veteran's VA treatment records, despite some slight variations in range of motion testing, the Veteran's overall disability picture remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's degenerative joint disease of the left ankle resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 20 percent disability rating is warranted.

The issue of entitlement to a disability rating in excess of 20 percent for the left ankle disability will be discussed below.

	Bilateral Hearing Loss

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's bilateral hearing loss had not improved at the time of the June 2016 rating decision.  The Board is mindful that, in reducing the disability rating from 30 percent to noncompensable, the RO considered the results of the Veteran's February 2016 VA examination, which tended to show that the Veteran's service-connected bilateral hearing loss did not meet the criteria for a 30 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected bilateral hearing loss.

Again, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, upon VA examination in January 2012, the VA examiner indicated the Veteran's bilateral sensorineural hearing loss impacted the ordinary conditions of his daily life, including his ability to work, in that he had difficulty hearing under all conditions, during meetings, on the phone, when his wife was close or far away, and at restaurants he found it hard to hear the server, which the Veteran reported was frustrating and embarrassing.

Upon an August 2012 VA audiology consultation, the Veteran reported some difficulty understanding speech when background noise was present, without the use of visual cues, and when speech occurred at a distance.  The Veteran further stated he experienced difficulty understanding over the telephone, and that he would watch television with the volume increased.  The Veteran was issued hearing aids.

Upon VA examination in May 2013, the Veteran's speech recognition scores were 92 percent in the right ear, and 88 percent in the left ear.  The May 2013 VA examiner stated the Veteran's bilateral hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  The VA examiner noted the Veteran did not always wear his hearing aids, but also specifically noted the Veteran's examination results documented a significant shift in puretone auditory thresholds from 250 to 8000 Hertz binaurally compared to the results upon VA examination in January 2012.

Upon VA examination in February 2016, although the puretone threshold findings were less severe than those found upon VA examination in May 2013, the Veteran's speech recognition scores were 76 percent in the right ear, and 88 percent in the left ear.  The February 2016 VA examiner also stated the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  

However, the Veteran's statements following the June 2016 rating decision indicate the Veteran's bilateral hearing loss did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Veteran continues to report that due to his bilateral hearing loss he cannot understand people on the telephone, cannot hear people in public places such as church, meetings, and restaurants, and that he cannot hear his wife's conversation at home, which is very frustrating for him.  See February 2017 notice of disagreement; November 2016 substantive appeal; August 2016 notice of disagreement.

Accordingly, when considering the February 2016 VA examination findings in conjunction with the previous May 2013 and January 2012 VA examination findings, especially regarding the Veteran's speech recognition testing, as well as the Veteran's statements of record regarding the effects of his bilateral hearing loss on the ordinary conditions of his daily life, despite the variation in the puretone threshold testing results upon the February 2016 VA examination, the Veteran's overall disability picture remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's bilateral hearing loss resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 30 percent disability rating is warranted.

The issue of entitlement to a disability rating in excess of 30 percent for bilateral hearing loss will be discussed below.

Increased Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Rating Principles for Musculoskeletal Disabilities

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

      Left Ankle Disability

The Veteran's service-connected degenerative joint disease of the left ankle has previously been rated under Diagnostic Code 5271 for limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under VA regulations, standard range of motion of the ankle is dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  38 C.F.R. § 4.71a, Diagnostic Codes 5273.

Upon VA examination in February 2016, the VA examiner diagnosed degenerative arthritis of the left ankle.  The Veteran reported experiencing constant pain in his left ankle.  The Veteran reported experiencing flare-ups due to damp weather and a lot of walking, which would cause him to be unable to run or walk long distances.  

Upon range of motion testing, dorsiflexion of the left ankle was to 10 degrees and plantar flexion to 20 degrees, with pain noted on both ranges of motion, causing functional loss.  The VA examiner noted there was evidence of pain with weightbearing, and pain on the anterior and lateral sides to range of motion and deep palpation.  The left ankle also exhibited objective evidence of crepitus.  Upon repetitive use testing, the Veteran had additional loss of function due to pain, fatigue, weakness, and lack of endurance, with dorsiflexion to 5 degrees and plantar flexion to 15 degrees.  After repetitive use over time, the functional ability of the Veteran's left ankle was significantly limited by pain, fatigue, weakness, and lack of endurance, with dorsiflexion to 5 degrees and plantar flexion to 15 degrees.  The February 2016 VA examiner further found that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up, and that pain, fatigue, weakness, and lack of endurance would significantly limit the functional ability of the left ankle during a flare-up.  However, the VA examiner stated that as the Veteran was not being examined during a flare-up, it would be mere speculation to determine the functional loss in terms of range of motion.  The VA examiner indicated that disturbance of locomotion and interference with standing also contributed to the disability of the Veteran's left ankle.

The February 2016 VA examiner also indicated the Veteran had a reduction in muscle strength of the left ankle upon examination to active movement against gravity, and stated the reduction was entirely due to the Veteran's arthritis of the left ankle.  The VA examiner stated the Veteran had no muscle atrophy, and no ankylosis in his left ankle, but that ankle instability or dislocation was suspected due to laxity upon testing.  The VA examiner noted the Veteran's occasional use of a cane and regular use of a walker.  Finally, the February 2016 VA examiner stated the Veteran's left ankle disability would impact his ability to perform prolonged standing, walking, heavy lifting, and carrying.

The Veteran contends that due to his left ankle disability, he cannot walk or stand without holding onto a support, and that he can only walk a short distance, about 20 feet or so, with a cane.  See February 2017 notice of disagreement; November 2016 substantive appeal; August 2016 notice of disagreement.

Upon VA examination in January 2017, degenerative joint disease of the left ankle was diagnosed.  The Veteran reported experiencing pain, weakness, and instability in the left ankle, with a constant pain rated as 7-to-10 out of 10.  The Veteran reported he could not stand on his left foot for more than one minute without worsening pain, weakness, and instability, and that he takes Tylenol every day for the pain, as he is only allowed to take Tylenol.  The Veteran reported experiencing flare-ups of pain at rest and with weight-bearing, and reported the functional impairment of his left ankle as not being able to stand, walk, or sit without pain.

Upon range of motion testing of the left ankle, dorsiflexion was to 10 degrees and plantar flexion was to 10 degrees.  The January 2017 VA examiner stated the Veteran's range of motion contributes to functional loss because the Veteran cannot position his foot/ankle for safe weight-bearing.  Pain was noted upon rest, upon dorsiflexion and plantar flexion in the ankle rated as 6 out of 10 in severity, and upon passive range of motion testing.  There was also evidence of pain with weight-bearing, with non-weightbearing, and objective evidence of crepitus.  Upon repetitive use, the range of motion of the left ankle was plantar flexion to 10 degrees and dorsiflexion to 10 degrees.  The examiner stated pain, fatigue, weakness, and lack of endurance caused functional loss.  The January 2017 VA examiner further stated the Veteran's examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and that pain, fatigue, weakness, lack of endurance, and incoordination significantly limit functional ability with repeated use over time.  However, the examiner could not describe the functional loss in terms of range of motion because the Veteran reported pain sitting, standing, and walking with increased intensity with each.  The examiner also found the Veteran's examination was medically consistent with the Veteran's statements describing functional loss during flare-up, and that pain, fatigue, lack of endurance, and incoordination significantly limit functional ability during a flare-up.  However, the examiner could not describe the functional loss in terms of range of motion because the Veteran had pain with all movement and sitting still.

The January 2017 VA examiner listed the additional factors contributing to the disability of the Veteran's left ankle as weakened movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran's muscle strength in the left ankle was reduced to active movement against some resistance, which the examiner attributed to the Veteran's service-connected disability.  The VA examiner further stated the Veteran has muscle atrophy due to his disability, stating the Veteran has a significant deformity of the left foot/ankle, a bony deformity with atrophic appearing muscles more on the medial than lateral foot, with the atrophy located one centimeter below the medial ankle.  The January 2017 VA examiner found no ankylosis in the left ankle, but stated ankle instability or dislocation was suspected upon testing.  The examiner noted the Veteran uses a wheelchair 95 percent of the time, he will use a cane only to transfer from a car, and uses a walker for very short distances such as the car to the front door.  Finally, the VA examiner noted x-rays of the left ankle from February 2012 and October 2014 showed degenerative changes of the tibiotalar joint, calcification and osteoarthritis of the lateral malleolous, as well as a deformity of the calcaneus due to a prior fracture.  The January 2017 VA examiner stated the Veteran's left ankle disability impacts occupational tasks such as sitting, walking, and standing.

Following careful review of all the evidence of record, the Board finds that as of the January 4, 2017 VA examination, it is factually ascertainable that the Veteran's degenerative joint disease of the left ankle is manifested by functional loss due to pain, weakness, fatigue, lack of endurance, incoordination, weakened movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and interference with standing which results in limitation of dorsiflexion of the left ankle to no more than 10 degrees, and the inability of the Veteran to position his left foot/ankle for safe ambulation.  The Board affords the Veteran the benefit of the reasonable doubt, and finds these functional limitations more nearly approximate ankylosis in dorsiflexion between zero degrees and 10 degrees, as contemplated by a 30 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270.

Although the February 2016 VA examiner found that upon repetitive use testing and repetitive use testing over time, pain, fatigue, weakness, and lack of endurance limited dorsiflexion of the left ankle to 5 degrees, and that disturbance of locomotion and interference with standing contributed to the functional loss due to the Veteran's service-connected left ankle disability, at the time of the February 2016 VA examination, the VA examiner reported the Veteran was able to ambulate on his left ankle with the occasional use of a cane and regular use of a walker.  The Veteran also contended he continued to ambulate, but required support to do so.  See November 2016 substantive appeal; August 2016 notice of disagreement.  Accordingly, the Board finds the manifestations and severity of the Veteran's left ankle disability at that time more nearly approximated marked limited motion of the ankle, and not ankylosis in dorsiflexion between zero and 10 degrees.  See 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5271.

The Board notes that upon VA examination in January 2017, the VA examiner noted a significant deformity of the Veteran's left foot/ankle.  Under Diagnostic Code 5270, a 40 percent disability rating is warranted for an abduction, adduction, inversion, or eversion deformity.  However, the Board finds the January 2017 VA examination report indicates the deformity to which the examiner referred was the deformity of the calcaneus due to a prior fracture as noted upon x-rays in February 2012 and October 2014.  Under the "Ankylosis" section of the January 2017 VA examination report, the VA examiner specifically selected "No ankylosis," and did not indicate any abduction, adduction, inversion, or eversion deformity of the left ankle.  Accordingly, the criteria for a disability rating of 40 percent under Diagnostic Code 5270 have not been met.  Further, as the highest schedular rating available under Diagnostic Code 5273 for marked deformity of the os calcis is 20 percent, the Board finds a disability rating in excess of 20 percent, or in excess of 30 percent from January 4, 2017, is not available under Diagnostic Code 5273.  

Further, the Board finds that Diagnostic Codes 5272 and 5274 are not for application in this case, as neither ankylosis of the subastragalar or tarsal joints nor astragalectomy have been shown by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic Codes 5272 and 5274.

Finally, Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, in pertinent part, a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Upon VA examination in February 2016 and January 2017, both VA examiners noted left ankle instability or dislocation was suspected upon testing.  However, neither VA examiner indicated impairment of the tibia of fibula, and x-ray reports of the Veteran's left ankle in 2012 and 2014 did not indicate any malunion or nonunion of the tibia and fibula.  See, e.g., January 2017 VA examination report; October 2014 VA x-ray report; October 20174 VA podiatry consultation note.  Accordingly, the Board finds Diagnostic Code 5262 is not for application in this case.

Accordingly, given the totality of the evidence, the Board finds that as of January 4, 2017, the criteria for a 30 percent disability rating, but no higher, for degenerative joint disease of the left ankle have been met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270.

	Back Disability

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), in relevant part, is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Upon VA examination in January 2017, the VA examiner diagnosed intervertebral disc syndrome, degenerative joint disease, and radiculopathy.  The Veteran reported always experiencing pain in his thoracic/lumbar spine, with a severity of 6-to-7 out of 10.  The Veteran reported if he misses a few doses of Tylenol, his back pain will increase to 10 out of 10.  The Veteran reported he can only walk about 10 steps with a cane, and he must hold onto the walls with the other hand.  He further reported he can only take about 20 steps with a walker, and otherwise he has to use a wheelchair, which he always uses in his home.  The Veteran further reported having a lot of difficulty standing, feeling very unstable, that he cannot stand up straight, his pain increases with standing, and he has to sit down immediately. 

Upon examination, the January 2017 VA examiner stated she was unable to test the Veteran's range of motion because the Veteran was unable to stand up from his wheelchair without assistance.  She stated when she and the Veteran's son were able to get the Veteran to stand and supported him, the Veteran remained in the flexed position at about 30 degrees and needed to hold onto the wall.  The VA examiner reported the Veteran was wobbly and very unstable, and she determined it was medically unsafe to continue the examination.  The VA examiner further reported there was objective evidence of pain, and that any movements would have caused the Veteran additional functional loss.

The Board finds that as of the January 4, 2017 VA examination, it is factually ascertainable that the Veteran's service-connected lumbar spine disability is manifested by functional loss due to pain, weakness, fatigue, and lack of endurance which prevents the Veteran from being able to safely stand and flex the thoracolumbar spine more than about 30 degrees.  The Board affords the Veteran the benefit of the reasonable doubt, and finds these functional limitations more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a rating of 40 percent is warranted under the General Rating Formula beginning January 4, 2017.

However, the Board finds further development is necessary regarding possible neurologic abnormalities associated with the Veteran's lumbar spine disability throughout the appeal period.  Accordingly, at this time the Board makes no determinations regarding entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 4, 2017, for the lumbar spine disability.  Such issue will be further addressed in the Remand section, below.

      
Bilateral Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Upon the February 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
50
70
LEFT
45
35
40
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 48 decibels in the right ear, and 53 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the February 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level III for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the February 2016 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  
Accordingly, the evidence of record does not support a disability rating in excess of 30 percent for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      Extraschedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left ankle disability.  The Veteran's left ankle disability is manifested by functional loss due to pain, weakness, fatigue, lack of endurance, incoordination, weakened movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for the left ankle disability is not required under 38 C.F.R. § 3.321(b)(1).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he cannot understand people on the telephone, cannot hear people in public places such as church, meetings, and restaurants, and that he cannot hear his wife's conversation at home, which is very frustrating for him.  See February 2017 notice of disagreement; November 2016 substantive appeal; August 2016 notice of disagreement.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  

In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  The evidence of record does not indicate that such effects are present in this case.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for bilateral hearing loss is not required under 38 C.F.R. § 3.321(b)(1).

      Extraschedular Consideration for Combined Effects of Disabilities

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, besides the left ankle disability, bilateral hearing loss, and back disability, the Veteran is also service connected radiculopathy of the bilateral lower extremities, residuals of a post-operative fracture of the right fibula, a hemorrhoid problem, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Here, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected left ankle disability and/or bilateral hearing loss render him unemployable.  The evidence of record indicates the Veteran is retired, but may also have worked part-time during the appeal period.  See, e.g., August 2016 VA primary care note (works part-time now); June 2016 VA physical therapy consultation (retired).  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his left ankle disability or bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to these disabilities, the Board concludes that the issue of TDIU has not been raised.


ORDER

A 20 percent disability rating for service-connected degenerative joint disease of the left ankle is restored, effective June 1, 2016.

A 30 percent disability rating for service-connected bilateral hearing loss is restored, effective June 1, 2016.

Beginning January 4, 2017, a 30 percent disability rating, but no higher, for degenerative joint disease of the left ankle is granted.

Beginning January 4, 2017, a 40 percent disability rating for degenerative disc disease of the lumbar spine is granted.

A disability rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

Regarding entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 4, 2017 for the Veteran's service-connected lumbar spine disability, the Board finds further development is necessary.  As discussed above, under the General Formula for Diseases and Injuries of the Spine, Note (1), objective neurological abnormalities, including bladder impairment, are evaluated separately, under an appropriate diagnostic code.  

Upon VA examination in February 2016 and January 2017, the VA examiners indicated the Veteran does not have any neurologic abnormalities related to his back condition other than radiculopathy of the bilateral lower extremities.  However, the Veteran's VA treatment records during the appeal period indicate he has experienced urinary symptoms, to include urinary retention, which his treating VA physicians have indicated may be related to a neurogenic bladder associated with his lumbar stenosis.  See, e.g., November 2015 VA urology outpatient note (etiology of retention likely from detrusor failure); July 2015 VA urology outpatient note; May 2015 VA urology nursing note; April 2015 VA urology note (retention likely from neurogenic bladder given history of lumbar stenosis).

On remand, the AOJ should obtain an addendum opinion from the January 2017 VA back examiner to address whether the Veteran experiences bladder impairment due to his service-connected lumbar spine disability.

On remand, the AOJ should also obtain any updated VA treatment records.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any updated VA treatment records, to include from the Providence VA Medical Center dated from January 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the January 2017 VA back examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the current manifestations of the Veteran's lumbar spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) the Veteran experiences any neurologic abnormalities, to include bladder impairment, due to his service-connected lumbar spine disability?

The examiner is asked to specifically address the Veteran's VA treatment records indicating the likely etiology of his urinary retention is a neurogenic bladder due to his history of lumbar stenosis.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


